The opinion of the court was delivered by
Royce, J.
The objections to be filed by a party, who is about to appeal from an allowance of commissioners, are doubtless designed to operate as notice of the grounds on which he expects to defend against the claim allowed. But, since they are to precede the filing of a declaration upon the claim, they cannot serve as any part of the pleadings. Neither would it be a reasonable construction of the statute to hold, that the party contesting the claim must be strictly limited, in his subsequent defence, to the matter thus stated by way of objection.
*225We have no occasion, at present, to decide whether a compliance with this requirement of the statute is an indispensable prerequisite to the allowance of an appeal, or whether the statute, in this particular, may be regarded as merely directory to the court of probate. In either view it is obvious that minuteness and precision in stating the objections should not be required. And if, instead of being manifestly frivolous and impertinent, they tend to show that the claim ought further to be litigated, it must belong to the court of probate to determine whether they are stated in terms sufficiently positive and definite. We think it not inconsistent with the statutory provisions, that the application for an appeal should also include the applicant’s objections to the claim allowed.
It is alledged, by way of objection to the claim in this instance, that the applicants deem it unjust, and to their injury as minor heirs to the estate. This might be all that the heirs, or their guardian, could at that time with confidence state. They might feel assured, for many reasons, that it was grossly unjust, and yet not have learned the particular facts by which it could be successfully resisted. And since it appears that this representation on the part of the heirs was received and acted upon by the court of probate, as constituting objections duly filed under the statute, we consider that the county court erred in dismissing the appeal.
Judgment reversed, and the cause remanded to the county court..